UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5027


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLEVELAND DEWAYNE EASTERLING,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:02-cr-00383-JAB-1)


Submitted:   April 27, 2012                   Decided:   June 5, 2012


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW OFFICE OF TODD ALLEN SMITH, Graham, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Stephen T. Inman, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cleveland       Dewayne        Easterling            appeals    the        district

court’s judgment revoking his supervised release and sentencing

him to twenty-four months in prison.                          On appeal, he contends

that   the    district     court     erred          by    refusing    to     hear       evidence

regarding whether his underlying conviction was still valid in

light of United States v. Simmons, 649 F.3d 237 (4th Cir. 2011)

(en banc).      We affirm.

             We     review     a     district            court’s     judgment           revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.        United States v. Copley, 978 F.2d 829, 831 (4th

Cir.   1992).        Challenges      to     a       district      court’s        authority   or

jurisdiction       are    matters     of     law         reviewed    de     novo.         United

States v. Winfield, 665 F.3d 107, 109 (4th Cir. 2012); United

States   v.       Buchanan,    638     F.3d           448,   451     (4th        Cir.     2011).

Procedural        sentencing       claims       and       other     specific       claims     of

sentencing        error   raised     for        the      first     time     on    appeal     are

reviewed for plain error.              United States v. Hargrove, 625 F.3d

170, 184 (4th Cir. 2010), cert. denied, 132 S. Ct. 292 (2011);

United States v. Lynn, 592 F.3d 572, 577 (4th Cir. 2010).

             To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                      18 U.S.C. § 3583(e)(3) (2006).

We will affirm a sentence imposed after revocation of supervised

                                                2
release if it is within the prescribed statutory range and not

plainly unreasonable.             United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).            We first consider whether the sentence

is procedurally or substantively unreasonable.                     Id. at 438.       In

this     initial    inquiry,      we     take    a   more      deferential    posture

concerning issues of fact and the exercise of discretion than

reasonableness         review      for     Guidelines          sentences.      United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                         Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.                  Id. at 657.

            While a district court must consider the Chapter Seven

policy     statements       and    the    statutory      factors     applicable      to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.           Id. at 656-57.          Moreover, while a district

court must provide a statement of reasons for the sentence, the

court    need    not   be    as   detailed      or   specific     when   imposing    a

revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

            We     have     reviewed     the    record   and    conclude     that   the

district court did not err or abuse its discretion in revoking

Easterling’s supervised release, and his sentence is reasonable.

                                           3
The district court did not err in concluding that Easterling’s

underlying conviction could not be attacked at the supervised

release revocation hearing.        See United States v. Warren, 335

F.3d 76, 78 (2d Cir. 2003).        Easterling conceded the supervised

release violation, and the district court reasonably concluded a

twenty-four month prison sentence was appropriate.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4